In an action to recover damages for personal injuries claimed to have been sustained by plaintiff as the result of a fall on the platform of the Independent Subway System at the Greenpoint Avenue station, Brooklyn, judgment dismissing the complaint on the merits at the close of plaintiff’s case on the ground that the notice of claim was defective, unanimously affirmed, with costs. The notice of claim is to the effect that claimant fell on a subway platform of the Greenpoint Avenue station of the Independent Subway System, in Brooklyn, without further specification. It is conceded in the record that there were two platforms at that *842station, one for uptown trains, and one for downtown trains. The notiee does not specify on which platform the accident occurred. Moreover, it is sta.ted in the city’s brief, without contradiction, that the station is 800 feet long, extending from Greenpoint avenue to India street, a distance of three blocks. Below the street level is a mezzanine platform 255 feet long and 40 feet wide. Below the mezzanine platform are two train platforms, each 660 feet long and 12 feet wide, separated by the north-bound and south-bound tracks, and approached by fourteen flights of stairs. The total platform area covered 26,040 square feet. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.